Citation Nr: 0021073
Decision Date: 08/10/00	Archive Date: 09/08/00

DOCKET NO. 98-02 855               DATE AUG 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased rating for lumbar strain with
degenerative disc disease of the lumbosacral joint, currently rated
40 percent disabling.

2. Entitlement to an increased rating for internal derangement of
the left knee, currently rated 20 percent disabling.

3. Entitlement to an increased rating for traumatic arthritis of
the left knee, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1997 rating decision by the St. Petersburg,
Florida, Regional Office (RO) of the Department of Veterans Affairs
(VA).

In September 1999 the Board remanded the issues of entitlement to
service connection for bilateral hip, ankle, and foot disorders and
entitlement to increased ratings for lumbar strain, internal
derangement of the left knee, and traumatic arthritis of the left
knee to the RO for additional development.

In a December 1999 rating decision, the RO granted entitlement to
service connection for arthralgia to the left hip, right hip, left
ankle, right ankle, left foot, and right foot, as secondary to
service-connected disabilities. The veteran was notified that the
decision resolved all matters on appeal as to these issues. The
rating decision also denied entitlement to increased evaluations
for lumbar strain, internal derangement of the left knee, and
traumatic arthritis of the left knee.

In a March 2000 rating decision, the RO granted entitlement to a 40
percent disability rating for lumbar strain with degenerative disc
disease of the lumbosacral joint.

2 - 

REMAND

Initially, the Board notes that the veteran's claims are found to
be well-grounded under 38 U.S.C.A. 5107(a) (West 1991). In general,
an allegation of increased disability is sufficient to establish a
well-grounded claim seeking an increased evaluation. Proscelle v.
Derwinski, 2 Vet. App. 629 (1992).

In September 1999 the Board remanded the case to the RO and, inter
alia, instructed the RO to schedule the veteran for an orthopedic
examination for opinions to include an evaluation of his service-
connected low back and left knee disorders. Although the veteran
received a VA examination in October 1999, the examiner did not
address the low back and left knee disorders. The veteran's low
back disorder was evaluated in a December 1999 examination;
however, the Board notes the examiner did not provide the
information requested in the September 1999 remand and reported the
claims file was not available for review.

The United States Court of Appeals for Veterans Claims has held
that where the remand orders of the Board or the Court are not
complied with, the Board errs in failing to insure compliance. See
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the medical evidence of record is unclear as to the current
nature of the veteran's left knee disabilities and the claims file
was not reviewed in conjunction with the December 1999 VA
examination of the lumbar spine, the Board finds the case must be
REMANDED to the RO for an additional VA examination.

VA has a duty to assist the veteran in the development of a well-
grounded claim which includes obtaining adequate VA examinations.
38 U.S.C.A. 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90
(1990). The fulfillment of the statutory duty to assist includes
providing additional VA examinations by a specialist when
recommended and conducting a thorough and contemporaneous medical
examination which takes into account the records of prior medical
treatment so that the disability evaluation will be a fully
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green
v. Derwinski, 1 Vet. App. 121, 124 (1991).

- 3 - 

Generally, if further evidence or clarification of the evidence or
correction of a procedural defect is essential for a proper
appellate decision, the Board shall remand the case to the agency
of original jurisdiction, specifying the action to be undertaken.
38 C.F.R. 19.9 (1999).

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following:

1. The veteran should be requested to identify all sources of
recent medical treatment received for his back and left knee
disorders, and to furnish signed authorizations for release to the
VA of private medical records in connection with each non-VA source
he identifies. Copies of the medical records from all sources he
identifies, including VA records, (not already in the claims
folder) should then be requested. All records obtained should be
added to the claimsfolder.

2. The veteran should be afforded a VA orthopedic examination to
determine the current nature and severity of his back and left knee
disabilities. The claimsfolder and a copy of this remand must be
made available to and reviewed by the examiner prior to conduction
and completion of the examination. The examiner should perform any
tests or studies deemed necessary for an accurate assessment,
including tests to determine the extent of any limitation of
motion. The examiner is specifically requested to comment on the
present manifestations of the disorders and discuss the frequency
of any disabling symptomatology. The examiner should also be asked
to determine whether the disabilities exhibit weakened movement
attributable to a service-connected disability; and, if feasible,
these determinations should be expressed in terms of the

4 - 

degree of additional range of motion loss due to any weakened
movement, excess fatigability, or incoordination. The examiner
should be asked to express an opinion on whether pain could
significantly limit functional ability during flare-ups. It should
also, if feasible, be portrayed in terms of the degree of
additional range of motion loss due to pain on use or during flare-
ups. The report of the examination should include a complete
rationale for all opinions expressed.

3. Thereafter, the RO should review the claims file to ensure that
the above requested development has been completed in full. In
particular, the RO should ensure that the requested examination and
required opinions are responsive to and in compliance with the
directives of this remand and, if they are not, the RO should
implement corrective procedures.

4. After the action requested above has been completed to the
extent possible, as well as any other action deemed necessary, the
RO should review the record and re-adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of disagreement
was filed, is not granted to the veteran's satisfaction, the RO
should issue a supplemental statement of the case. The requisite
period of time for a response should be afforded. Thereafter, the
case should be returned to the Board for appellate review, if
otherwise in order. By this remand, the Board intimates no opinion
as to any final outcome warranted. No action is required of the
veteran until notified by the RO; however, the veteran is advised
that failure to cooperate by reporting for examinations may result
in the denial of the claims. 38 C.F.R. 3.655 (1999).

5 -                                                               
  
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



